Citation Nr: 0627627	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from March 1988 to December 
1995.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for an 
increased disability evaluation for his traumatic arthritis 
of the lumbar spine.  

The veteran's claim was initially before the Board in May 
2002.  At that time, pursuant to authority provided by 
38 C.F.R. § 19.9(a)(2) (2002), the Board undertook additional 
evidentiary development in this case.  However, a decision by 
the Federal Circuit held 38 C.F.R. § 19.9(a)(2) invalid 
because it permitted the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of the evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  So in November 2003, the Board remanded 
his case to the RO to complete the additional development 
initially requested by the Board and to review any evidence 
already obtained by the Board, as well as for issuance of a 
supplemental statement of the case (SSOC).  The appeal since 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for an increased disability evaluation 
for his service-connected traumatic arthritis of the lumbar 
spine, apprised of whose responsibility - his or VA's, it 
was for obtaining the supporting evidence, and all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained.

2.  The veteran's traumatic arthritis of the lumbar spine is 
manifested by slight limitation of motion, but without muscle 
spasm or neurological involvement, and is not productive of 
limitation of forward flexion of the thoracolumbar spine  to 
less than 85 degrees.


CONCLUSION OF LAW

The criteria have not been not met for a disability rating 
higher than 10 percent for traumatic arthritis of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 
(2003), Diagnostic Codes 5235- 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent VCAA letters in 
March 2004 and September 2005.  Despite the inadequate notice 
provided him in these VCAA letters regarding the assignment 
of an effective date if an increased disability evaluation 
for his back disorder was to be awarded, that was 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  This is because, as the Board will 
conclude below, the preponderance of the evidence is against 
his claim for an increased disability evaluation, so any 
questions concerning the appropriate downstream effective 
date to be assigned are rendered moot.  See Dingess, 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions 
are in place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")

Also keep in mind the aforementioned VCAA letters indicated 
what evidence the veteran was responsible for obtaining and 
what VA had done and would do in helping him obtain 
supporting evidence.  Thus, the letters satisfied the VCAA 
notice requirements as expressed by the Court in Pelegrini 
II, Mayfield, and Dingess.  There was no specific mention, 
per se, of the "fourth element" discussed in Pelegrini II, 
but the letters nonetheless explained that he should identify 
and/or submit any supporting evidence.  The content of the 
VCAA notices therefore substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

As previously noted, the initial VCAA notice, in March 2004, 
was after the RO's initial adjudication of the veteran's 
claim in May 2001.  So this did not comply with the 
requirement that VCAA notice precede the initial RO 
adjudication.  But in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  And the March 2004 
and September 2005 VCAA notices provided him with ample 
opportunity to respond with evidence to substantiate his 
claim for an increased disability evaluation before his 
appeal was certified to the Board.  In addition, he was 
afforded a hearing before the undersigned Veterans Law Judge  
(VLJ) in January 2003.  And, since the issuance of the March 
2006 supplemental statement of the case (SSOC), he has not 
indicated that he has any additional relevant evidence to 
submit or that needs to be obtained.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2005).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003 (Nov. 19, 2003).  But the revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000 (April 10, 2000).

Both the former and present regulations have been addressed 
by the RO.  The RO discussed the new regulatory criteria in 
the March 2006 SSOC.  Thus, there is no prejudice to the 
veteran in the Board also considering the claim under both 
the former and revised standards.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).



The former schedular criteria

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Under DC 5293, a 10 percent evaluation is assigned for mild 
intervertebral disc syndrome (IVDS).  A 20 percent evaluation 
is assigned for moderate IVDS with recurring attacks.  A 40 
percent evaluation is assigned for severe IVDS with recurring 
attacks with intermittent relief, and a 60 percent evaluation 
is assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(prior to September 23, 2002).

Under DC 5293, effective September 23, 2002 to September 25, 
2003, IVDS (preoperatively or postoperatively) is to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (from September 23, 
2002 to September 25, 2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.

These rating criteria were essentially unchanged, although 
renumbered, when the new rating formula for evaluating 
disabilities of the spine became effective as of September 
26, 2003.  The criteria effective as of that date will be set 
forth below.

Under former DC 5295, for lumbosacral strain, a 10 percent 
evaluation requires a lumbosacral strain with characteristic 
pain on motion; a 20 percent evaluation requires a 
lumbosacral strain accompanied by muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position; and a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (effective September 26, 
2003).

The current schedule for alternatively evaluating IVDS 
provides the following:

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

Formula for Rating IVDS Based on Incapacitating Episodes

Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.

Note (1):  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

See 38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).

Analysis

When considering the disability under the criteria for 
limitation of motion, the Board notes that the January 2001 
VA examination showed that the veteran had full range of 
motion in flexion and extension to 15 degrees (normal is 30 
degrees), without pain or spasm on movement, while the most 
recent VA examination in April 2005 showed that flexion was 
normal (90 degrees) and extension was to 25 degrees (normal 
30 degrees), and that, at worst, lateral bending was to 25 
degrees (normal 30 degrees) and rotation was to 20 degrees 
(normal 30 degrees).  See 38 C.F.R. § 4.71a, Plate V (2005).  
Based on this evidence, limitation of motion of the veteran's 
lumbar spine is, in the judgment of the Board, most aptly 
described as slight.  Multiple examinations have shown that 
forward flexion of the lumbar spine is normal while the 
remaining ranges of motion have been more than 80 percent of 
normal.  Slight limitation of motion calls for the assignment 
of a 10 percent disability rating under former DC 5292.

The Board observes in passing that the words "slight," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2005).  The Board observes that, in general, "slight" is 
defined as "small in amount or extent; not great or 
intense."  Webster's New World Dictionary, Third College 
Edition (1988), 1262.  "Moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
Id., 871.  Here, given objective findings of normal range of 
motion in forward flexion and somewhat limited motion (but 
more than 80 percent of normal) at extension, lateral flexion 
and rotation, the Board concludes that the limitation of 
motion is most aptly described as slight.  Therefore, an 
increased evaluation in excess of 10 percent is not warranted 
under DC 5292.

In evaluating the low back disability under DC 5295, the 
medical evidence reveals that the veteran does not meet any 
of the criteria for the next higher rating of 20 percent 
under that code, in which a 20 percent disability evaluation 
would be assigned for lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position.  In this 
regard, the Board notes that the January 2001 and April 2005 
VA examinations were all negative for spasm of the paralumbar 
muscles.  In addition, there was no showing of loss of 
lateral spine motion, unilateral, in standing position.  
Consequently, a higher, 20 percent rating is not warranted 
under DC 5295.

With respect to DC 5293, intervertebral disc disease has not 
been diagnosed; the veteran has no neurological complaints; 
and the VA examiner in April 2005 found no neurological 
deficits relative to the lumbar spine disability.  That 
examination was ordered by the Board specifically to answer 
unresolved questions concerning the nature and extent of the 
veteran's symptomatology.  The examiner did not find that 
there was any radiation of pain to the lower extremities nor 
did the veteran complain of any.  There was no motor or 
sensory loss in the lower extremities, and ankle jerks and 
deep tendon reflexes were present and normal.  No sciatic 
neuropathy was noted and the veteran's numbness of the right 
leg was associated with post-operative weakness due to right 
knee surgery.  Therefore, the Board finds that a rating under 
former DC 5293, which requires evidence of primarily 
neurological symptoms, is not warranted.  

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, forward flexion of the thoracolumbar 
spine is not shown to be between 30 and 60 degrees.  The 
January 2001 and April 2005 VA examinations reports all 
stated that the veteran had full range of flexion, 90 
degrees.  Such a finding clearly reflects that forward 
flexion of the thoracolumbar spine was more than 60 degrees.  
In addition, both examinations revealed that the combined 
range of motion of the thoracolumbar spine was more than 120 
degrees (January 2001: 90 degrees flexion + 15 degrees 
extension + 10 degrees left lateral flexion + 10 degrees 
right lateral flexion + 30 degrees left rotation + 30 degrees 
right rotation = 175 degrees; April 2005: 90 degrees flexion 
+ 25 degrees extension + 35 degrees left lateral flexion + 25 
degrees right lateral flexion + 30 degrees left rotation + 20 
degrees right rotation = 215 degrees).  The clinical findings 
also do not reveal muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour.  As 
noted above, neither of the VA examinations revealed any back 
spasms while the April 2005 examination reported that there 
was no guarding, scoliosis, lordosis or kyphosis.  Both of 
the examinations revealed that tenderness in the lower back 
did not affect the veteran's gait.  

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating in excess of 10 
percent for traumatic arthritis of the lumbar spine under 38 
C.F.R. § 4.71a, DCs 5235-5243 (from September 26, 2003).

In short, the disability picture portrayed by the evidence in 
this case is characterized primarily by complaints of pain in 
the low back resulting in slight limitation of motion.  In 
addition, there is no evidence of neurological involvement.  
Given these facts, the Board concludes that the veteran's 
traumatic arthritis of the lumbar spine is appropriately 
rated as 10 percent disabling.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  The April 
2005 VA examiner specifically found that pain affected the 
range of motion, but did not find any objective evidence of 
weakness.  A higher rating is therefore not warranted under 
DeLuca, as most of the factors in question are not present, 
and the ones that is, pain, does not limit the range of 
motion beyond what is contemplated by the applicable rating 
criteria, to in turn meet the requirements for a rating 
higher than 10 percent.

In determining the veteran is not entitled to a rating higher 
than 10 percent, the Board has considered, as well, whether 
he deserves extra-schedular consideration.  The record on 
appeal, however, does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him or 
anyone else on his behalf that his traumatic arthritis of the 
lumbar spine has caused marked interference with his 
employment - meaning above and beyond that contemplated by 
his assigned rating, or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In fact, the RO, 
in response to the veteran's testimony before the undersigned 
VLJ that he required accommodation of his back disorder at 
work, requested that the veteran provide authorization to 
obtain his employment records in an effort to objectively 
verify whether his back disorder interfered with his 
employment.  However, the veteran failed to respond to 
repeated requests for this authorization.   See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.").  Accordingly, the Board 
does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence reflects 
that a rating higher than 10 percent is not warranted for the 
veteran's traumatic arthritis of the lumbar spine under the 
old, interim, or new criteria, or for any other reasons.  
The benefit-of-the-doubt doctrine therefore does not apply, 
and his claim for a higher rating for this disability must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).




ORDER

The claim for a disability rating higher than 10 percent for 
traumatic arthritis of the lumbar spine is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


